Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed 6/22/2022.  At this point claims 20-46 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s arguments filed on 6/22/2022 for claims 20-46 have been fully considered but are not persuasive.

3.	Applicant’s argument:
Claim Rejections Under 35 U.S.C. § 103

On pages 3-26 of the Office action, Examiner rejected claims 20, 23, 27-29, 32, 36, 39 and 43-46 under 35 U.S.C. § 103 as allegedly being obvious in view of U.S. Patent 6,738,753 (“Hogan”), U.S. Patent 8,775,341 (“Commons”), and further in view of U.S. Pub 2013/0325773 (“Sinyavskiy”).

On pages 5-6, the Examiner alleges that Hogan teaches a switch corresponding “to performing a second composite comprising a second set of a second hierarchy of the plurality of the plurality of low level tasks instead of the first set of low level tasks” and references Hogan’s analogy of a baseball manager and second baseman analyzing a choice of options.

Examiner’s response:
The examiner cites a reference Hogan, which have a smaller domain than the claimed invention. As such, the reference is valid. Commons is used to disclose common knowledge in regards to supervised learning and as such is a valid reference. Sinyavskiy brings in common knowledge of the use of a threshold as a decision engine to initiate switching tasks and training. These are all common concepts. 

4.	Applicant’s argument:
Applicant respectfully submits that the Examiner is not reading claim 20 in its entirety, which recites “at least one processor configured to... . receive a signal from a sensor responsive to the robot performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks; [and] generate a predicted vector configured to automatically cause the robot to perform a switch from a first high level adaptive controller to a second high level adaptive controller... 

Examiner’s response:
Applicant respectfully submits that the Examiner is not reading claim 20 in its entirety, which recites “at least one processor configured to... . receive a signal from a sensor responsive to the robot …(Hogan, c3:29-45; c2:56-c3:2; ‘sup.iv Golem: In Jewish legend, a human being made of clay and given life by supernatural means. Hence, a robot or automaton.’ And ‘Current art encompasses the Newell/Samuel models of single AI entities, which are able to sense environmental input, exhibit complex behavior, and learn through use of various scoring methods.’) performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks; (Hogan, c5:39-51; The golem may also perform policy actions, either by issuing policies to its subordinate entities if it has any, or by directing the reinforcement of successful decision making by its subordinates. The policies issued by the golem to its subordinates would be determined by the senses available to the issuing golem. In the baseball example the second baseman has no subordinates. The manager has subordinates. Prior to the pitch, the manager might issue `choke off the run` (say, the team trails by one run in the bottom of the ninth inning). Alternatively, the manager might issue `go for the double play` (say, the team leads by three in the top of the fifth) [and] generate a predicted vector configured to automatically cause the robot (Hogan, c13:21-39; The GET CANDIDATE ACTIONS 120, SCORE CANDIDATE ACTIONS 120, CHOOSE ACTIONS 80, and ACT processes together fulfill the function of individual artificially intelligent entity evaluating and making decisions. The EVALUATION OF SUCCESS process, use of reinforcement algorithm, and MATRIX REINFORCEMENT PROCESS together fulfill the functions of (1) evaluation of success and reinforcement of the algorithmic artificial intelligence process of a subordinate modular artificial intelligence entity by a superior modular artificial intelligence learning entity, (2) determining success of a subordinate entity's actions in complying with policies set by an individual artificially intelligent entity, and (3) determining success through receipt of reinforcement directives from superior entities.) to perform a switch from a first high level adaptive controller to a second high level adaptive controller…..(Hogan, C3:29-42, c5:15-51; ‘Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘In addition to sense data from the external world, the golem described here responds to policy requirements set by superior entities. In the baseball example, the second baseman's superior entity (manager) could have said `Choke off run` or `Try for the double play`. Which policy was in effect would partially determine the second baseman's action.’ EC: The ‘manager’ is viewed as the first high level controller.’…. ‘Like all AI entities, the golem described here responds to external senses. An example: The golem occupies the role of second baseman in a baseball game. Sense data is: There are men on first and third, the ball is hit to me’ EC: The second baseman is viewed as the ‘second high level adaptive controller.’….In the baseball example, the second baseman has some action options: Throw to home, throw to first, throw to third, throw to home, do nothing. The results of direct actions are reflected in the environment, where they can be sensed.’);
‘The Examiner is not reading claim 20 in its entirety’ is not a valid argument. 
The examiner has addressed all the limitations. 

5.	Applicant’s argument:
” Applicant submits that switching from a first controller performing a first set of tasks to a second controller performing a second set of tasks in response to a signal responsive to the first set of tasks is not taught in Hogan. Using the baseball analogy of Hogan, this is akin to the manager (processor), in mid-play, switching control of the ball (robot) from the second baseman (first high level adaptive controller) to the shortstop (second high level adaptive controller) in response to the actions of the second baseman, e.g. throwing to second base (the first set of low level tasks) and the shortstop catching the ball and throwing home (perform a second set of low level tasks). This limitation is neither disclosed nor obvious from the disclosure of Hogan. The disclosures of Commons and Sinyavskiy fail to remedy that deficiency.

Examiner’s response:
It appears the applicant is arguing the words, ‘switching’, ‘controller’ and ‘signals’ are not present and therefore the art falls short of a U.S.C. 103 rejection. The examiner sees the concepts of these limitations are present in the cited art. 
‘Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘In addition to sense data from the external world, the golem described here responds to policy requirements set by superior entities. In the baseball example, the second baseman's superior entity (manager) could have said `Choke off run` or `Try for the double play`. Which policy was in effect would partially determine the second baseman's action.’ EC: The ‘manager’ is viewed as the first high level controller.’…. ‘Like all AI entities, the golem described here responds to external senses. An example: The golem occupies the role of second baseman in a baseball game. Sense data is: There are men on first and third, the ball is hit to me’ EC: The second baseman is viewed as the ‘second high level adaptive controller.’….In the baseball example, the second baseman has some action options: Throw to home, throw to first, throw to third, throw to home, do nothing. The results of direct actions are reflected in the environment, where they can be sensed.’ (Hogan, C3:29-42, c5:15-51)
Superior entities (one controller) can be viewed as the manager, (second controller) such as a second baseman. 
Switching and signal(s) is disclosed by, ‘…., the golem described here responds to policy requirements set by superior entities…’

6.	Applicant’s analogy…
‘Using the baseball analogy of Hogan, this is akin to the manager (processor), in mid-play,…’ 
‘….switching control of the ball (robot) from the second baseman (first high level adaptive controller) to the shortstop (second high level adaptive controller…’ 
‘….in response to the actions of the second baseman, e.g. throwing to second base (the first set of low level tasks) and the shortstop catching the ball and throwing home (perform a second set of low level tasks)….’ 

Examiner’s response:
‘Using the baseball analogy of Hogan, this is akin to the manager (processor), in mid-play,…’ This is never stated by the examiner. Processor is only mentioned to execute instructions. 
‘….switching control of the ball (robot) from the second baseman (first high level adaptive controller) to the shortstop (second high level adaptive controller…’ This is never mentioned by the examiner. 
‘….in response to the actions of the second baseman, e.g. throwing to second base (the first set of low level tasks) and the shortstop catching the ball and throwing home (perform a second set of low level tasks)….’ This is never mentioned by the examiner. 

7.	Applicant’s argument:
On pages 26-34 of the Office action, Examiner rejected claims 21-22, 30-31 and 37-38 under 35 U.S.C. § 103 as allegedly being obvious in view of Hogan, Commons and Sinyavskiy and further in view of “Task Level Training Signals for Learning Controllers” (“Schneider”).

The combination of Hogan, Commons and Sinyavskiy is dealt with as above. The disclosures of Schneider fail to remedy the deficiencies of the combination of Hogan, Commons and Sinyavskiy.

Applicant requests withdrawal of this rejection on reconsideration.

Examiner’s response:
This is not a valid argument. 

8.	Applicant’s argument:
On pages 34-37 of the final Office action, Examiner rejected claims 24, 33 and 40 under 35 U.S.C. § 103 as allegedly being obvious in view of Hogan, Commons and Sinyavskiy and further in view of “Blind Source Separation with Parameter-Free Adaptive Step-Size Method for Robot Audition” (“Nakajima”)
The combination of Hogan, Commons and Sinyavskiy is dealt with as above. The disclosures of Nakajima fail to remedy the deficiencies of the combination of Hogan, Commons and Sinyavskiy.
Applicant requests withdrawal of this rejection on reconsideration.

Examiner’s response:
This is not a valid argument. 

9.	Applicant’s argument:
On pages 37-42 of the final Office action, Examiner rejected claims 25, 34 and 41 under 35 U.S.C. § 103 as allegedly being obvious in view of in view of Hogan, Commons and Sinyavskiy and further in view of “A two-stage suboptimal approximation for variable compliance and torque control” (“Geoffrey”)
The combination of Hogan, Commons and Sinyavskiy is dealt with as above. The disclosures of Geoffrey fail to remedy the deficiencies of the combination of Hogan, Commons and Sinyavskiy.
Applicant requests withdrawal of this rejection on reconsideration.

Examiner’s response:
This is not a valid argument. 

10.	Applicant’s argument:
On pages 42- of the final Office action, Examiner rejected claims 26, 35 and 42 under 35 U.S.C. § 103 as allegedly being obvious in view of in view of Hogan, Commons and Sinyavskiy and further in view of “US Patent 8340789 (“Wintrich”).
The combination of Hogan, Commons and Sinyavskiy is dealt with as above. The disclosures of Wintrich fail to remedy the deficiencies of the combination of Hogan, Commons and Sinyavskiy.
Applicant requests withdrawal of this rejection on reconsideration.

Examiner’s response:
This is not a valid argument. 


Examiner’s comments:
11.	The author of Hogan for U. S. Patent 6738753, referrers within term ‘golem’ as a ‘A modular artificial intelligence learning entity (a "golem") which is replicated many times to form a super-entity that shows intelligent behavior transcending that of its individual constituents.’ 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 20, 23, 27-29, 32, 36, 39 and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan, in view of Commons and further in view of Sinyavskiy. (U. S. Patent 6738753, referred to as Hogan; U. S. Patent 8775341, referred to as Commons; U. S. Patent Publication 20130325773, referred to as Sinyavskiy)

Claim 20
Hogan discloses a system for training a robot, comprising: a memory having computer readable instructions stored thereon; and at least one processor configured to execute the computer readable instructions to (Hogan, claim 1; An artificial intelligence system for creating actual multi-entity situations and solving complex problems, comprising: (a) a computer apparatus comprising: (i) interface means of accepting computer-readable data input, (ii) memory means for storing computer-readable data; (iii) processor means for manipulating computer-readable data; and (iv) interface means for communicating computer-readable data output, (b) a plurality of modular artificial intelligence learning entities, similar in structure, each comprising: (i) means of accepting sense data, (ii) means of accepting policy instructions,…) receive a signal from a sensor responsive to the robot (Hogan, c3:29-45; c2:56-c3:2; ‘sup.iv Golem: In Jewish legend, a human being made of clay and given life by supernatural means. Hence, a robot or automaton.’ And ‘Current art encompasses the Newell/Samuel models of single AI entities, which are able to sense environmental input, exhibit complex behavior, and learn through use of various scoring methods.’)  performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks (Hogan, c5:39-51; The golem may also perform policy actions, either by issuing policies to its subordinate entities if it has any, or by directing the reinforcement of successful decision making by its subordinates. The policies issued by the golem to its subordinates would be determined by the senses available to the issuing golem. In the baseball example the second baseman has no subordinates. The manager has subordinates. Prior to the pitch, the manager might issue `choke off the run` (say, the team trails by one run in the bottom of the ninth inning). Alternatively, the manager might issue `go for the double play` (say, the team leads by three in the top of the fifth); generate a predicted vector configured to automatically cause the robot (Hogan, c13:21-39; The GET CANDIDATE ACTIONS 120, SCORE CANDIDATE ACTIONS 120, CHOOSE ACTIONS 80, and ACT processes together fulfill the function of individual artificially intelligent entity evaluating and making decisions. The EVALUATION OF SUCCESS process, use of reinforcement algorithm, and MATRIX REINFORCEMENT PROCESS together fulfill the functions of (1) evaluation of success and reinforcement of the algorithmic artificial intelligence process of a subordinate modular artificial intelligence entity by a superior modular artificial intelligence learning entity, (2) determining success of a subordinate entity's actions in complying with policies set by an individual artificially intelligent entity, and (3) determining success through receipt of reinforcement directives from superior entities.); to perform a switch from a first high level adaptive controller to a second high level adaptive controller wherein the first and second high level adaptive controller are configured to independently control a plurality of lower level adaptive controllers  when a feature is present in the signal received, (Hogan, C3:29-42, c5:15-51; ‘Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘In addition to sense data from the external world, the golem described here responds to policy requirements set by superior entities. In the baseball example, the second baseman's superior entity (manager) could have said `Choke off run` or `Try for the double play`. Which policy was in effect would partially determine the second baseman's action.’ EC: The ‘manager’ is viewed as the first high level controller.’…. ‘Like all AI entities, the golem described here responds to external senses. An example: The golem occupies the role of second baseman in a baseball game. Sense data is: There are men on first and third, the ball is hit to me’ EC: The second baseman is viewed as the ‘second high level adaptive controller.’….In the baseball example, the second baseman has some action options: Throw to home, throw to first, throw to third, throw to home, do nothing. The results of direct actions are reflected in the environment, where they can be sensed.’); wherein the switch corresponds to performing a second composite comprising a second set of a second hierarchy of the plurality of low level tasks instead of the first set of the plurality of low level  tasks. (Hogan, C3:29-42, c5:15-51, c15:6-11; ‘FIGS. 11(A-D) illustrate the action of the evaluation process in the case of the second baseman. Recall that runners are at first and third bases and the ball is hit to the second baseman. In this simplified example, only two policies are recognized: (a) choke off the run and (b) get the double play. In this case the manager has previously selected policy (a).’ EC: Each superior has subordinate golems associated to it. The second high level adaptive controller (second base golem) is dependent on the manager.  Low level tasks are ‘(a) choke off the run and (b) get the double play.”)
Hogan does not disclose expressly generate a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generate a combined vector by combining the predicted vector with the discrepancy measure.
Commons discloses generate a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generate a combined vector by combining the predicted vector with the discrepancy measure. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan and Commons do not disclose expressly produce, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature; and train, with the output control and the combined vector, a learning component.
Sinyavskiy discloses produce, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature (Sinyavskiy, 0006, 0080; ‘The purpose of adaptation (or learning) may be to optimize the input-output transformation according to some criteria, where learning is described as minimization of an average value of the performance function F.’ and ‘The generalized learning apparatus of the disclosure may employ modular architecture where learning tasks are separated from control tasks, so that changes in one of the blocks do not necessitate changes within the other block.’ EC: The threshold are the boundaries of ‘optimize.’); and train, with the output control and the combined vector, a learning component. (Sinyavskiy, 0162; The learning block 720 of the neuron 730 may receive the output spike train y(t) via the pathway 708_1. In one or more implementations (e.g., unsupervised or reinforcement learning), the learning block 720 may receive the input spike train as well (not shown).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 23
Hogan does not disclose expressly wherein generating the discrepancy vector includes generating a cost based on the difference between the target task and the second composite task.
Commons discloses wherein generating the discrepancy vector includes generating a cost based on the difference between the target task and the second composite task. (Commons, c4:6-26: A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 27
Hogan does not disclose expressly wherein the learning component is a neural network.
Commons discloses wherein the learning component is a neural network. (Commons, c20:8-27; Similar neural networks were described by Commons and White in a previous patent, U.S. Pat. No. 7,613,663, incorporated herein by reference. In this developmental process, actions performed at a particular stage of development are created by ordering, combining, and transforming the actions performed in the immediately preceding stage.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 28
Hogan discloses a method for training a robot, comprising: receiving a signal from a sensor responsive to the robot (Hogan, c3:29-45; c2:56-c3:2; ‘sup.iv Golem: In Jewish legend, a human being made of clay and given life by supernatural means. Hence, a robot or automaton.’ And ‘Current art encompasses the Newell/Samuel models of single AI entities, which are able to sense environmental input, exhibit complex behavior, and learn through use of various scoring methods.’)  performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks (Hogan, c5:39-51; The golem may also perform policy actions, either by issuing policies to its subordinate entities if it has any, or by directing the reinforcement of successful decision making by its subordinates. The policies issued by the golem to its subordinates would be determined by the senses available to the issuing golem. In the baseball example the second baseman has no subordinates. The manager has subordinates. Prior to the pitch, the manager might issue `choke off the run` (say, the team trails by one run in the bottom of the ninth inning). Alternatively, the manager might issue `go for the double play` (say, the team leads by three in the top of the fifth); generating a predicted vector configured to automatically (Hogan, c13:21-39; The GET CANDIDATE ACTIONS 120, SCORE CANDIDATE ACTIONS 120, CHOOSE ACTIONS 80, and ACT processes together fulfill the function of individual artificially intelligent entity evaluating and making decisions. The EVALUATION OF SUCCESS process, use of reinforcement algorithm, and MATRIX REINFORCEMENT PROCESS together fulfill the functions of (1) evaluation of success and reinforcement of the algorithmic artificial intelligence process of a subordinate modular artificial intelligence entity by a superior modular artificial intelligence learning entity, (2) determining success of a subordinate entity's actions in complying with policies set by an individual artificially intelligent entity, and (3) determining success through receipt of reinforcement directives from superior entities.); cause the robot to perform a switch from a first high level adaptive controller to a second high level adaptive controller, wherein the first and second high level adaptive controller are configured to independently control a plurality of lower level adaptive controllers, when a feature is present in the signal received, wherein the switch corresponds to performing a second composite task comprising a second set of a second hierarchy of the plurality of low level tasks instead of a first set of the plurality of low level tasks. (Hogan, C3:29-42, c5:15-51; ‘Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘In addition to sense data from the external world, the golem described here responds to policy requirements set by superior entities. In the baseball example, the second baseman's superior entity (manager) could have said `Choke off run` or `Try for the double play`. Which policy was in effect would partially determine the second baseman's action.’ EC: The ‘manager’ is viewed as the first high level controller.’…. ‘Like all AI entities, the golem described here responds to external senses. An example: The golem occupies the role of second baseman in a baseball game. Sense data is: There are men on first and third, the ball is hit to me’ EC: The second baseman is viewed as the ‘second high level adaptive controller.’….In the baseball example, the second baseman has some action options: Throw to home, throw to first, throw to third, throw to home, do nothing. The results of direct actions are reflected in the environment, where they can be sensed.’)
Hogan does not disclose expressly generating a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generating a combined vector by combining the predicted vector with the discrepancy measure.
Commons discloses generating a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generating a combined vector by combining the predicted vector with the discrepancy measure. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan and Commons do not disclose expressly producing, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature; and training, with the output control and the combined vector, a learning component.
Sinyavskiy discloses producing, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature (Sinyavskiy, 0006, 0080; ‘The purpose of adaptation (or learning) may be to optimize the input-output transformation according to some criteria, where learning is described as minimization of an average value of the performance function F.’ and ‘The generalized learning apparatus of the disclosure may employ modular architecture where learning tasks are separated from control tasks, so that changes in one of the blocks do not necessitate changes within the other block.’ EC: The threshold are the boundaries of ‘optimize.’); and training, with the output control and the combined vector, a learning component. (Sinyavskiy, 0162; The learning block 720 of the neuron 730 may receive the output spike train y(t) via the pathway 708_1. In one or more implementations (e.g., unsupervised or reinforcement learning), the learning block 720 may receive the input spike train as well (not shown).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 29
Hogan discloses a non-transitory computer readable medium having computer readable instructions stored thereon that when executed by at least one processor configure the at least one processor to, receive a signal from a sensor responsive to the robot (Hogan, c3:29-45; c2:56-c3:2; ‘sup.iv Golem: In Jewish legend, a human being made of clay and given life by supernatural means. Hence, a robot or automaton.’ And ‘Current art encompasses the Newell/Samuel models of single AI entities, which are able to sense environmental input, exhibit complex behavior, and learn through use of various scoring methods.’) performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks performing a first composite task comprising a first set of a hierarchy of a plurality of low level tasks (Hogan, c5:39-51; The golem may also perform policy actions, either by issuing policies to its subordinate entities if it has any, or by directing the reinforcement of successful decision making by its subordinates. The policies issued by the golem to its subordinates would be determined by the senses available to the issuing golem. In the baseball example the second baseman has no subordinates. The manager has subordinates. Prior to the pitch, the manager might issue `choke off the run` (say, the team trails by one run in the bottom of the ninth inning). Alternatively, the manager might issue `go for the double play` (say, the team leads by three in the top of the fifth); generate a predicted vector configured to automatically (Hogan, c13:21-39; The GET CANDIDATE ACTIONS 120, SCORE CANDIDATE ACTIONS 120, CHOOSE ACTIONS 80, and ACT processes together fulfill the function of individual artificially intelligent entity evaluating and making decisions. The EVALUATION OF SUCCESS process, use of reinforcement algorithm, and MATRIX REINFORCEMENT PROCESS together fulfill the functions of (1) evaluation of success and reinforcement of the algorithmic artificial intelligence process of a subordinate modular artificial intelligence entity by a superior modular artificial intelligence learning entity, (2) determining success of a subordinate entity's actions in complying with policies set by an individual artificially intelligent entity, and (3) determining success through receipt of reinforcement directives from superior entities.) cause the robot to perform a switch from a first high level adaptive controller to a second high level adaptive controller, wherein the first and second high level adaptive controller are configured to independently control a plurality of lower level adaptive controllers, when a feature is present in the signal received, wherein the switch corresponds to performing a second composite task comprising a second set of a hierarchy of the plurality of low level tasks instead of a first set of the plurality of low level tasks. (Hogan, C3:29-42, c5:15-51; ‘Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘In addition to sense data from the external world, the golem described here responds to policy requirements set by superior entities. In the baseball example, the second baseman's superior entity (manager) could have said `Choke off run` or `Try for the double play`. Which policy was in effect would partially determine the second baseman's action.’ EC: The ‘manager’ is viewed as the first high level controller.’…. ‘Like all AI entities, the golem described here responds to external senses. An example: The golem occupies the role of second baseman in a baseball game. Sense data is: There are men on first and third, the ball is hit to me’ EC: The second baseman is viewed as the ‘second high level adaptive controller.’….In the baseball example, the second baseman has some action options: Throw to home, throw to first, throw to third, throw to home, do nothing. The results of direct actions are reflected in the environment, where they can be sensed.’)
Hogan does not disclose expressly generate a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generate a combined vector by combining the predicted vector with the discrepancy measure.
Commons discloses generate a discrepancy vector comprising a difference between a target composite task and the second composite task, the difference corresponding to a discrepancy measure; generate a combined vector by combining the predicted vector with the discrepancy measure. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan and Commons do not disclose expressly produce, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature; and train, with the output control and the combined vector, a learning component.
Sinyavskiy discloses produce, when the discrepancy measure exceeds a threshold, an output control configured to cause the robot to continue performing the first composite task in the presence of the feature (Sinyavskiy, 0006, 0080; ‘The purpose of adaptation (or learning) may be to optimize the input-output transformation according to some criteria, where learning is described as minimization of an average value of the performance function F.’ and ‘The generalized learning apparatus of the disclosure may employ modular architecture where learning tasks are separated from control tasks, so that changes in one of the blocks do not necessitate changes within the other block.’ EC: The threshold are the boundaries of ‘optimize.’); and train, with the output control and the combined vector, a learning component. (Sinyavskiy, 0162; The learning block 720 of the neuron 730 may receive the output spike train y(t) via the pathway 708_1. In one or more implementations (e.g., unsupervised or reinforcement learning), the learning block 720 may receive the input spike train as well (not shown).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 32
Hogan does not disclose expressly wherein the generating the discrepancy vector includes generating a cost based on the difference between the target composite task and the second composite task.
Commons discloses wherein the generating the discrepancy vector includes generating a cost based on the difference between the target composite task and the second composite task. (Commons, c4:6-26: A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 36
Hogan does not disclose expressly wherein the learning component is a neural network.
Commons discloses wherein the learning component is a neural network. (Commons, c20:8-27; Similar neural networks were described by Commons and White in a previous patent, U.S. Pat. No. 7,613,663, incorporated herein by reference. In this developmental process, actions performed at a particular stage of development are created by ordering, combining, and transforming the actions performed in the immediately preceding stage.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 39
Hogan does not disclose expressly wherein the generating the discrepancy vector includes generating a cost based on the difference between the target composite task and the second composite task.
Commons discloses wherein the generating the discrepancy vector includes generating a cost based on the difference between the target composite task and the second composite task. (Commons, c4:6-26: A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 43
Hogan does not disclose expressly wherein the learning component is a neural network.
Commons discloses wherein the learning component is a neural network. (Commons, c20:8-27; Similar neural networks were described by Commons and White in a previous patent, U.S. Pat. No. 7,613,663, incorporated herein by reference. In this developmental process, actions performed at a particular stage of development are created by ordering, combining, and transforming the actions performed in the immediately preceding stage.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 44
Hogan discloses wherein the first hierarchy of the plurality of low level tasks and the second hierarchy of the plurality of low level tasks each independently comprise a hierarchy of learned and pre-programmed behaviors. (Hogan, c3:29-42; ‘We refer to the modular AI learning entity as a golem.sup.iv (20). It is role differentiated, in that structurally identical entities perform different functions and exhibit different behavior depending on their personas.sup.v and the learning they have completed as driven by other entities. Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘The hierarchical organization of golems in this invention differs from other hierarchical organization schemes. In some such schemes the hierarchically organized entities are not learning entities but obtain changes to their evaluation mechanisms from human input. In other cases, the learning mechanism is artificially restricted and lacks the golem-teach-golem reinforcement mechanism of the present invention.’)

Claim 45
Hogan discloses wherein the first hierarchy of the plurality of low level tasks and the second hierarchy of the plurality of low level tasks each independently comprise a hierarchy of learned and pre-programmed behaviors. (Hogan, c3:29-42; ‘We refer to the modular AI learning entity as a golem.sup.iv (20). It is role differentiated, in that structurally identical entities perform different functions and exhibit different behavior depending on their personas.sup.v and the learning they have completed as driven by other entities. Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘The hierarchical organization of golems in this invention differs from other hierarchical organization schemes. In some such schemes the hierarchically organized entities are not learning entities but obtain changes to their evaluation mechanisms from human input. In other cases, the learning mechanism is artificially restricted and lacks the golem-teach-golem reinforcement mechanism of the present invention.’)

Claim 46
Hogan discloses wherein the first hierarchy of the plurality of low level tasks and the second hierarchy of the plurality of low level tasks each independently comprise a hierarchy of learned and pre-programmed behaviors. (Hogan, c3:29-42; ‘We refer to the modular AI learning entity as a golem.sup.iv (20). It is role differentiated, in that structurally identical entities perform different functions and exhibit different behavior depending on their personas.sup.v and the learning they have completed as driven by other entities. Further, the group of golems is hierarchically organized, in the sense that `superior` entities issue policies to `subordinate` entities. The golem responds to `sense` input from its environment as well as to policy requirements set by other entities.’ And ‘The hierarchical organization of golems in this invention differs from other hierarchical organization schemes. In some such schemes the hierarchically organized entities are not learning entities but obtain changes to their evaluation mechanisms from human input. In other cases, the learning mechanism is artificially restricted and lacks the golem-teach-golem reinforcement mechanism of the present invention.’)

Claim(s) 21-22. 30-31 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan, Commons and Sinyavskiy as applied to claim(s) 20, 23, 27-29, 32, 36, 39 and 43-46 above, and further in view of Schneider. (‘Task Level Training Signals for Learning Controllers’, referred to as Schneider)

Claim 21
Hogan, Commons and Sinyavskiy do not disclose expressly wherein training the learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal.
Schneider discloses wherein training the learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal. (Schneider, p45-46, fig 1; ‘The problem is to discover the control vectors from a high dimensional space that will attain the most desirable results. While brute force, or random, search has been acceptable for certain kinematics and dynamics learning problems [17, 111], efficient search techniques are required for high dimensional control vectors. Both that work and the research reported here address the problem of discovering the control sequences that will drive the plant as fast as possible without loss of stability.’ And ‘We approach the control problem through the two closed loop control systems shown in Fig. 1.’ EC: Feature in the signal is the data associated with the ‘reference signal.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 22
Hogan does not disclose expressly to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Commons discloses to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot. (Commons, c12:66-c13:25; Traditional neural networks are limited for two broad reasons. The first has to do with the relationship of the neural network tradition to AI. One of the problems is that AI models are based on notions of Turing machines. Almost all AI models are based on words or text. But Turing machines are not enough to really produce intelligence. At the lowest stages of development, they need effectors that produce a variety of responses--movement, grasping, emoting, and so on.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the learning component outputs the new control vector.
Schneider discloses wherein the learning component outputs the new control vector. (Schneider, p47; The trace can be viewed and altered by a system designer, teacher, or “coach”, or by an algorithm incorporating appropriate heuristics. The modification yields a new control signal, u’(t), to be used for training.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 30
Hogan, Commons and Sinyavskiy do not disclose expressly wherein training learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal.
Schneider discloses wherein training learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal. (Schneider, p45-46, fig 1; ‘The problem is to discover the control vectors from a high dimensional space that will attain the most desirable results. While brute force, or random, search has been acceptable for certain kinematics and dynamics learning problems [17, 111], efficient search techniques are required for high dimensional control vectors. Both that work and the research reported here address the problem of discovering the control sequences that will drive the plant as fast as possible without loss of stability.’ And ‘We approach the control problem through the two closed loop control systems shown in Fig. 1.’ EC: Feature in the signal is the data associated with the ‘reference signal.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 31
Hogan does not disclose expressly to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Commons discloses to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot. (Commons, c12:66-c13:25; Traditional neural networks are limited for two broad reasons. The first has to do with the relationship of the neural network tradition to AI. One of the problems is that AI models are based on notions of Turing machines. Almost all AI models are based on words or text. But Turing machines are not enough to really produce intelligence. At the lowest stages of development, they need effectors that produce a variety of responses--movement, grasping, emoting, and so on.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the learning component outputs the new control vector.
Schneider discloses wherein the learning component outputs the new control vector. (Schneider, p47; The trace can be viewed and altered by a system designer, teacher, or “coach”, or by an algorithm incorporating appropriate heuristics. The modification yields a new control signal, u’(t), to be used for training) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 37
Hogan, Commons and Sinyavskiy do not disclose expressly wherein training learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal.
Schneider discloses wherein training learning component causes the learning component to modify a preconfigured process to produce a new control vector configured to selectively perform the first composite task or the second composite task based on the presence of the feature in the signal. (Schneider, p45-46, fig 1; ‘The problem is to discover the control vectors from a high dimensional space that will attain the most desirable results. While brute force, or random, search has been acceptable for certain kinematics and dynamics learning problems [17, 111], efficient search techniques are required for high dimensional control vectors. Both that work and the research reported here address the problem of discovering the control sequences that will drive the plant as fast as possible without loss of stability.’ And ‘We approach the control problem through the two closed loop control systems shown in Fig. 1.’ EC: Feature in the signal is the data associated with the ‘reference signal.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 38
Hogan does not disclose expressly to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot.
Commons discloses to an output control channel for controlling a left wheel, a right wheel, or a gripper of the robot. (Commons, c12:66-c13:25; Traditional neural networks are limited for two broad reasons. The first has to do with the relationship of the neural network tradition to AI. One of the problems is that AI models are based on notions of Turing machines. Almost all AI models are based on words or text. But Turing machines are not enough to really produce intelligence. At the lowest stages of development, they need effectors that produce a variety of responses--movement, grasping, emoting, and so on.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan and Commons before him before the effective filing date of the claimed invention, to modify Hogan to incorporate to integrate portions of the gradient descent method; having a resulting output directed to a physical device; comparing generated output to desired output; viewing the difference between generated and desired as cost; minimizing a cost function; implementing a neural network of Commons. Given the advantage of implementing a method which is good with a large numbers of variables or input data; using the invention in a real world setting; using a difference of squares method to find true distance; the distance can be seen as cost and wanting to minimizing cost for optimal results; using a neural network for its classification output such that a number of variables can be considered, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the learning component outputs the new control vector.
Schneider discloses wherein the learning component outputs the new control vector. (Schneider, p47; The trace can be viewed and altered by a system designer, teacher, or “coach”, or by an algorithm incorporating appropriate heuristics. The modification yields a new control signal, u’(t), to be used for training.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Schneider before him before the effective filing date of the claimed invention, to modify Hogan, Commons Sinyavskiy to incorporate to generating a refined data structure and the refined data structure that can be used for training;  of Schneider. Given the advantage of improving the ability of the robot; , one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 24, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan, Commons and Sinyavskiy as applied to claim(s) 20, 23, 27-29, 32, 36, 39 and 43-46 above, and further in view of Nakajima. (‘Blind Source Separation with Parameter-Free Adaptive Step-Size Method for Robot Audition’, referred to as Nakajima)

Claim 24
Hogan, Commons and Sinyavskiy do not disclose expressly wherein generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. Suppose that there are sources and ( ) microphones. The spectrum vector of sources at frequency , ω, s(ω) , is denoted as [s1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….)  It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Nakajima before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a standard or performance of ‘blind performance’ of Nakajima. Given the advantage of using a standard, comparison between a plurality of actions can be compared, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 33
Hogan, Commons and Sinyavskiy do not disclose expressly wherein generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. Suppose that there are sources and ( ) microphones. The spectrum vector of sources at frequency , ω, s(ω) , is denoted as [s1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….)  It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Nakajima before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a standard or performance of ‘blind performance’ of Nakajima. Given the advantage of using a standard, comparison between a plurality of actions can be compared, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 40
Hogan, Commons and Sinyavskiy do not disclose expressly wherein generating the predicted vector includes generating a blind performance measure.
Nakajima discloses wherein generating the predicted vector includes generating a blind performance measure. (Nakajima, p1477, fig 1; A. General BSS (blind source separation) Formulation Fig. 1 shows the general system model for SSS. Suppose that there are sources and ( ) microphones. The spectrum vector of sources at frequency , ω, s(ω) , is denoted as [s1(ω), s2(ω), …. SM(ω)]T  and the spectrum vector of signals captured by the N microphones at frequency ω, x(ω) , , is denoted as [x1(ω)x2(ω)….xn(ω)]T is calculated as x(ω) = A(ω)s(ω)….)  It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Nakajima before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a standard or performance of ‘blind performance’ of Nakajima. Given the advantage of using a standard, comparison between a plurality of actions can be compared, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 25, 34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan, Commons and Sinyavskiy as applied to claim(s) 20, 23, 27-29, 32, 36, 39 and 43-46 above, and further in view of Geoffroy. (‘A two-stage suboptimal approximation for variable compliance and torque control’, referred to as Geoffroy)

Claim 25
Hogan does not disclose expressly wherein generating the discrepancy vector also includes generating a target cost of the target task.
Commons discloses wherein generating the discrepancy vector also includes generating a target cost of the target task. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).  EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly further comprising: generating a reference vector, and … and a reference cost associated with the reference vector.
Geoffroy discloses further comprising: generating a reference vector (Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.), and … and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Geoffroy before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 34
Hogan does not disclose expressly wherein the generating the discrepancy vector also includes generating a target cost of the target composite task.
Commons discloses wherein the generating the discrepancy vector also includes generating a target cost of the target composite task. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).  EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly generating a reference vector, and a reference cost associated with the reference vector.
Geoffroy discloses generating a reference vector (Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.), and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Geoffroy before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 41
Hogan does not disclose expressly wherein generating the discrepancy vector also includes generating a target cost of the target composite task.
Commons discloses wherein generating the discrepancy vector also includes generating a target cost of the target composite task. (Commons, c4:6-26; In supervised learning, we are given a set of example pairs (x,y) x.epsilon.X, y.epsilon.Y and the aim is to find a function f:X.fwdarw.Y in the allowed class of functions that matches the examples. …. A commonly used cost is the mean-squared error which tries to minimize the average squared error between the network's output, f(x), and the target value y over all the example pairs. When one tries to minimize this cost using gradient descent for the class of neural networks called Multi-Layer Perceptrons, one obtains the common and well-known backpropagation algorithm for training neural networks. Tasks that fall within the paradigm of supervised learning are pattern recognition (also known as classification) and regression (also known as function approximation).  EC: The ‘discrepancy vector’ is the mean square error in vector form (if more than 1 variable). ‘Combined vector’ is, ‘…over all the example pairs.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons and Sinyavskiy before him before the effective filing date of the claimed invention, to modify Hogan and Commons to incorporate to a threshold as a decision engine; generating an overall cost value of Sinyavskiy. Given the advantage of the decision engine determines if a controller and associated task stays active, of to terminate the current controller and associated task and to use the overall cost value as a training value for the neural network, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the at least one processor is further configured to execute the computer readable instructions to generate a reference vector, …and a reference cost associated with the reference vector.
Geoffroy discloses wherein the at least one processor is further configured to execute the computer readable instructions to generate a reference vector (Geoffroy, p1152; In addition to the task function, the control in the task space is given as a reference vector field e* in the tangent to the task space.), …and a reference cost associated with the reference vector. (Geoffroy, p1154; It relies on the systematic evaluation of the optimal control of the system with respect to a reference cost function, while only the first few steps of the optimal trajectory are actually executed by the actuators before its complete re-evaluation. EC: This is in regards task space due cost must occur in a space.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Geoffroy before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate a vector that represents a cost per action of Geoffroy. Given the advantage of using it as a decision tool to find the best solution per action(s), one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 26, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan, Commons and Sinyavskiy as applied to claim(s) 20, 23, 27-29, 32, 36, 39 and 43-46 above, and further in view of Wintrich. (U. S. Patent 8340789, referred to as Wintrich)

Claim 26
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (i) cause the robot to continue performing the first task when the robot is in the active state or (ii) cause the robot to perform the second task when the robot is in the active state.
Wintrich discloses wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (i) cause the robot to continue performing the first task when the robot is in the active state or (ii) cause the robot to perform the second task when the robot is in the active state. (Wintrich, c6:39-53, c5:23-40; ‘The best (inactive) controller C.sub.1 is now compared with the controller 36 which is active in the third level 30 by the principal controller 44, for example in respect of the average control error e. Depending on the evolution of the state of the controlled system 14 over time (i.e. depending on the process situation and the process history), it may be that the best controller C.sub.1 is also better than the active controller 36. The principal controller 44 then replaces the active controller 36 with the best controller C.sub.1. The hitherto active controller 36 returns to the set of inactive controllers {C.sub.i, C.sub.36}. If, at some time, a state of the controlled system 14 is again reached for which the controller C.sub.36 which was active earlier was already good, it would also obtain a very good "fitness" in the test on the simulators S.sub.1, S.sub.2, . . . , S.sub.n and become the active controller 36 again.’ And ‘Besides the check on the suitability of controllers, a further task of the fourth level 40 is to find and activate suitable parameters for the controllers in the third level 30 by means of process observation.’ EC: The tasks, which are on level 4, are dependent on the controllers in level 3.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Wintrich before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate having a binary state of either active or inactive of Wintrich. Given the advantage of only having one state operate at a given time and thus completing one task at a time, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 35
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (1) cause the robot to continue performing the first composite task when the robot is in the active state or (ii) cause the robot to perform the second composite task when the robot is in the active state.
Wintrich discloses wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (1) cause the robot to continue performing the first composite task when the robot is in the active state or (ii) cause the robot to perform the second composite task when the robot is in the active state. (Wintrich, c6:39-53, c5:23-40; ‘The best (inactive) controller C.sub.1 is now compared with the controller 36 which is active in the third level 30 by the principal controller 44, for example in respect of the average control error e. Depending on the evolution of the state of the controlled system 14 over time (i.e. depending on the process situation and the process history), it may be that the best controller C.sub.1 is also better than the active controller 36. The principal controller 44 then replaces the active controller 36 with the best controller C.sub.1. The hitherto active controller 36 returns to the set of inactive controllers {C.sub.i, C.sub.36}. If, at some time, a state of the controlled system 14 is again reached for which the controller C.sub.36 which was active earlier was already good, it would also obtain a very good "fitness" in the test on the simulators S.sub.1, S.sub.2, . . . , S.sub.n and become the active controller 36 again.’ And ‘Besides the check on the suitability of controllers, a further task of the fourth level 40 is to find and activate suitable parameters for the controllers in the third level 30 by means of process observation.’ EC: The tasks, which are on level 4, are dependent on the controllers in level 3.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Wintrich before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate having a binary state of either active or inactive of Wintrich. Given the advantage of only having one state operate at a given time and thus completing one task at a time, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 42
Hogan, Commons and Sinyavskiy do not disclose expressly wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (1) cause the robot to continue performing the first composite task when the robot is in the active state or (ii) cause the robot to perform the second composite task when the robot is in the active state.
Wintrich discloses wherein the output control is characterized by an active state and an inactive state and the output control is configured to either (1) cause the robot to continue performing the first composite task when the robot is in the active state or (ii) cause the robot to perform the second composite task when the robot is in the active state. (Wintrich, c6:39-53, c5:23-40; ‘The best (inactive) controller C.sub.1 is now compared with the controller 36 which is active in the third level 30 by the principal controller 44, for example in respect of the average control error e. Depending on the evolution of the state of the controlled system 14 over time (i.e. depending on the process situation and the process history), it may be that the best controller C.sub.1 is also better than the active controller 36. The principal controller 44 then replaces the active controller 36 with the best controller C.sub.1. The hitherto active controller 36 returns to the set of inactive controllers {C.sub.i, C.sub.36}. If, at some time, a state of the controlled system 14 is again reached for which the controller C.sub.36 which was active earlier was already good, it would also obtain a very good "fitness" in the test on the simulators S.sub.1, S.sub.2, . . . , S.sub.n and become the active controller 36 again.’ And ‘Besides the check on the suitability of controllers, a further task of the fourth level 40 is to find and activate suitable parameters for the controllers in the third level 30 by means of process observation.’ EC: The tasks, which are on level 4, are dependent on the controllers in level 3.) It would have been obvious to one having ordinary skill in the art, having the teachings of Hogan, Commons, Sinyavskiy and Wintrich before him before the effective filing date of the claimed invention, to modify Hogan, Commons and Sinyavskiy to incorporate having a binary state of either active or inactive of Wintrich. Given the advantage of only having one state operate at a given time and thus completing one task at a time, one having ordinary skill in the art would have been motivated to make this obvious modification.

13.	Claims 20-46 are rejected.

Conclusion – Final
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
15.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129